Title: To Alexander Hamilton from John Adams, [21 July 1789]
From: Adams, John
To: Hamilton, Alexander



Richmond Hill [New York] July 21, 1789
Sir

Mr Charles Adams, my second son, the Bearer of this Letter, I beg leave to introduce to you. He took his degree at our University of Cambridge this year, and is destined to the Study of the Law. I wish to get him into some office in New York, and should give the Preference to yours.
But there are two Contingencies, one possible the other probable in the way. The first is that Congress may force me to Philadelphia or the Lord knows where: the other that you may become a Minister of State, or some other Thing better or worse than the Practice of the Bar, but, however, incompatible with it. As it is my Intention that my Son shall board with me, he must follow, wherever Congress shall lead me. If you should leave the Bar, Some other arrangement must be made for him. He may go into Town, and come out, with me every day, and attend your office, from between ten and Eleven, to between three and four. When your Business presses, he may attend earlier or latter as you shall direct.
If you will take him into your Office immediately, Subject to these Contingencies, I shall be obliged to you, and ask the favour of you to mention to me your Terms. The Circumstances of my Family and Fortune will not permit me to be generous: but it is my determination, in every Circumstance of Life, to be just.
With great Esteem I have the Honour to be, Sir your most obedient Servant

John Adams.
Col Hamilton.

